91 F.3d 154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NEW YORK, NEW YORK HOTEL, LLC, Plaintiff/Appellee,v.Vincent PANETTA, et al., Defendants/Appellants.
No. 96-15247.
United States Court of Appeals, Ninth Circuit.
Submitted June 25, 1996.*Decided June 28, 1996.

Before:  NOONAN, LEAVY and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
This is an appeal from the district court's preliminary injunction order in plaintiff corporation's trademark infringement action below.  9th Cir.R. 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our sole inquiry is whether the district court abused its discretion in granting preliminary injunctive relief.  See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995).  The record before us fails to support appellants' assertions that the district court relied on erroneous legal premises or improperly balanced the plaintiff's likelihood of success on the merits with the possibility of irreparable harm.  None of the court's factual findings appears clearly erroneous.  Accordingly, the district court's preliminary injunction is AFFIRMED.1



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The motion to strike an exhibit in the excerpts of record is denied as moot